             Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD\.l..."\tPage   e1cou\'\s
                                                                                          of 10 s
                                                                             ed stat �.... o� ie�a.
PRJSONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)                   Southern
                                                                                O\s\TI"''
                                                                                     .: 0
                                                                                                  f I\.�
                                       IN THE UNITED STATES DISTRICT COURT oc1211�1\\
                                      FOR THE �fuv'lf\-      DISTRICT OF TEXAS                      \t.o\Cout\
                                              $:Jvtle,rt"--- DIVISION             d �,eia dle�, Clet
                                                                             oa'l\

                      e and ID Number

 lGl-          701; ,./. SAJJ J�c:in-o           /b-don �- 77®2-                      Case Number 4:20-cv-3603
                                                                                     ________
Place of Confinement


V.   /lart-iS {',o..!11.,ty   st..e,;l(s of.(cT                                          (Clerk will assign the number)


 f(ou·l/ U,i.e,,s I!f;;            /6r,-is   6Ju,,._-t J1) /   12 DO   B/9   '&.?c
                                                     y,J
Defendant's Name and Address

 Ge,r-�(Jo             '$!!1#/4rn5 CiYJ11-f-rJl, (   1200 &J "/Jt:t<_f'"
Defendant's Name and Address




                                              INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain s�atement of your claim, Rule 8, Federal Rules of Civil Procedure. � pl( vp v,�� .Qot� �""- j,?,G
         ;"5 PA-s+ 1-/f ha.Jl"S
4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as "VENUE LIST" is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
FILING FEE AND IN FORMA PAUPERJS (IFP) ,ic;, ,
                                                                                 �
                                                                   i Co.rt--tf priSv,-.£.r ou,
                                                             ;/ r (ls                      <'   ·r
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 2 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 3 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 4 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 5 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 6 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 7 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 8 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 9 of 10
Case 4:20-cv-03603 Document 1 Filed on 10/21/20 in TXSD Page 10 of 10
